DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over FR2737399 in view of Dunn et al. (6,865,815).  
With regards to claim 1, FR2737399 discloses the invention including a utensil (1) having a proximal end (Fig. 3) having a flat bottom surface (1d) and a curved section (convex curve nearest 1b), a distal end (1a), and a connector between the ends (1c) that has a first curvature (1c1) and a second curvature (1c2), the utensil is configured such that the distal end (1a) is elevated above a surface of a planar substrate (s) when the flat surface of the proximal end is in contact with the surface (Figs. 1 and 2).
With regards to claims 2-4, 7-9, 11 and 17, FR2737399 discloses the connector is configured to position the ends in different planes (Figs. 1 and 2), the connector has a curvature (1c2), the proximal end has a handle that defines the flat surface (1d), the distal end has a surface capable of being used for eating (1a), the utensil is a fork (1a), the utensil is made from a material capable of being disposable (Fig. 3, the fork is made from a material that is perfectly capable of be disposable), the utensil is capable of being used in an eating function and can be considered an eating utensil (Fig. 3), the distal end is a working end (1a), the proximal end has a handle that defines the flat surface (1d), and the connector is an integrated curvilinear connector (1c), and the first curvature has a continuous radius (1c2).
With regards to claim 12, FR2737399 discloses the invention including a method of positioning the distal end of the utensil of claim 1 into a mouth (1a).
With regards to claim 13, FR2737399 discloses the invention including a method of manipulating the utensil of claim 1 (via 1d).
With regards to claim 14, FR2737399 discloses the invention including a method of making the utensil of claim 1 (utensil 1 was formed via a process).
However, with regards to claims 1 and 12-14, FR2737399 fails to disclose a first thermochromic color change element and a second thermochromic color change element present in the utensil.
Dunn et al. teach it is known in the art of food utensils to incorporate a first thermochromic color change element (column 3 lines 29-32) and a second a thermochromic color element are present in the utensil (column 3 lines 55-59).  Such a modification allows for the user to judge the food temperature with the feeding end and without involving the feeding end.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided FR2737399 with the thermochromic color change elements, as taught by Dunn et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FR2737399 in view of in view of Dunn et al. (6,865,815) as applied to claims 1 and 4 above, and further in view of Joyner (9,445,691).  
With regards to claims 5, 10, and 15, FR2737399 in view of in view of Dunn et al. fail to disclose the handle is co-molded with the connector and the distal end, the utensil is formed from a polymeric material, and a kit having two or more of the utensil of claim 1.  
Joyner teaches it is known in the art of food utensils to incorporate the handle is co-molded with the connector and distal end (column 7 lines 50-52), the utensil is formed from a polymeric material (column 7 lines 44-46) and a kit having two or more of the utensils (Fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided FR2737399 in view of in view of Dunn et al. (6,865,815) with the materials and kit, as taught by Joyner, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over FR2737399 in view of in view of Dunn et al. (6,865,815) as applied to claim 1 above, and further in view of Ross (RE39,044) and JP05-156188.
See Appendix A below for English abstract of JP05-156188.
FR2737399 in view of in view of Dunn et al. disclose the invention but fail to disclose the thermochromic color change elements are configured to form a colored pattern, a color gradient, and a sequential coloration effect.
Ross teaches it is known in the art of thermochromic color change elements to incorporate thermochromic inks that are individually applied in a certain pattern so as to have part of the pattern change color at the appropriate temperature (column 34 lines 22-24).  JP05-156188 teaches it is known in the art of thermochromic color change elements to be capable of multicolor setting by mixing colorants of different colors with thermochromic materials having different decoloring or coloring temperatures (abstract see below).  JP05-156188 also teaches multicolor settings of at least two colors can easily be performed by using only one such ink, (abstract see below).  Basically, Ross and JP05-156188 teach it is known to use more than one thermochromic color change element to create patterns and multiple colors that are both considered a color gradient and a sequential coloration effect.  In light of Ross and JP05-156188, it would have been well within one’s technical skill to have utilized any reasonable pattern and any reasonable color combination including ones considered to be a color gradient and a sequential coloration effect as such color combinations are known.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided FR2737399 in view of Dunn et al. with the thermochromic color change elements patterns, color gradient, and sequential coloration effect, as taught by Ross and JP05-156188, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Appendix A
JP05-156188 ABSTRACT:
	PURPOSE: To provide an ink having a function of changing its color according to its temperature and therefore being capable of multicolor setting by mixing colorants of different colors with thermochromic materials having different decoloring or coloring temperatures.  
	CONSTITUTION: A water-base or non-water-base ink is provided which can give
settings to several kinds of recording papers and prepared by mixing colorants of different colors with a plurality of thermochromic materials each comprising a heat-sensitive material having an ability to change its color according to its temperature and having different decolorizing or coloring temperatures.  This ink has a function of reversively changing its color by a simple operation of heating and can give settings whose colors do not change at ordinary state.  Therefore, multicolor setting of at least two colors can easily be performed by using only one such ink, and full-color setting can also be performed by using only one such ink.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not correspond to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724